                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF MISSOURI
                                         WESTERN DIVISION

OWNERS INSURANCE COMPANY                                 )
                                                         )
                                   Plaintiff,            )
                                                         )
v.                                                       )
                                                         ) Case No.
328 SOUTH STREET, LLC,                                   )
                                                         )
DYLAN JONES,                                             )
                                                         )
and                                                      )
                                                         )
JOE WIEDERHOLT,                                          )
                                                         )
                                   Defendants.           )

                          COMPLAINT FOR DECLARATORY JUDGMENT

         Pursuant to 28 U.S.C. § 2201, plaintiff Owners Insurance Company (“Plaintiff”) alleges

and states the following in support of its Complaint for Declaratory Judgment:

                                                 The Parties


         1.        Plaintiff is organized and existing under the laws of the State of Michigan, having

its principal place of business in Lansing, Michigan.

         2.        Defendant 328 South Street, LLC (“South Street”) is a Missouri limited liability

company that is managed by its member(s). This defendant can be served by serving its

registered agent Dylan Jones at 5501 North Farmer Branch Rd., Ozark, Missouri 65721. Upon

information and belief, no member of this defendant is a resident of Michigan.

         3.        Defendant Dylan Jones is a resident of Greene County, Missouri. He can be

served with process at 431 Walnut Street, Apt. B, Springfield, Missouri 65806 or, alternatively,

at 5501 North Farmer Branch Rd., Ozark, Missouri 65721.



{2567/0673: 00396289.DOCX.}
              Case 4:19-cv-00681-GAF Document 1 Filed 08/29/19 Page 1 of 11
         4.        Defendant Joe Wiederholt is a resident of Jackson County, Missouri. He can be

served with process at 2932 SW Moore Street, Blue Springs, Missouri 64015.


                                               Jurisdiction


         5.        This Court has jurisdiction over this matter under 28 U.S.C. § 1332, because of

the diversity of the citizenship of Plaintiff and Defendants, and, upon information and belief, the

amount in controversy, exclusive of any interest and costs, exceeds $75,000.00.

         6.        This Court has subject-matter jurisdiction over this matter under 28 U.S.C.

§ 2201, because Plaintiff seeks a declaratory judgment against Defendants based upon the

construction and the interpretation of insurance contracts entered into between Plaintiff and

South Street that are the subject of the actual controversy between the parties.

         7.        Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1) because all

Defendants reside within the State of Missouri and within this judicial district. Venue is also

proper in this judicial district under 28 U.S.C. § 1391(b)(2) as a substantial part of the events or

omissions giving rise to the claim occurred within this judicial district.


                                            Insurance Policy


         8.        Plaintiff seeks the interpretation of an insurance policy it issued to South Street,

and a declaration of Plaintiff’s rights and obligations regarding a lawsuit brought by Wiederholt

against Jones, pending before the Circuit Court of Greene County, Missouri, Case No. 1831-

CC01011 (hereinafter, the “Underlying Lawsuit”). A copy of the Petition of the Underlying

Lawsuit is attached hereto as Exhibit A.




{2567/0673: 00396289.DOCX.}                         2

              Case 4:19-cv-00681-GAF Document 1 Filed 08/29/19 Page 2 of 11
         9.        Plaintiff issued a policy of insurance to South Street, with policy number 954605-

75009721, consisting of Commercial Property Coverage and Commercial General Liability

Coverage (hereinafter, the “Policy”). A copy of the Policy is attached hereto as Exhibit B.

         10.       The Commercial General Liability (CGL) Coverage, and all endorsements

thereto, is the only coverage under the Policy that may provide coverage in the Underlying

Lawsuit, as the Commercial Property Coverage relates specifically to damages or loss to certain

commercial property of South Street which are not claimed in the Underlying Lawsuit.

         11.       The CGL portion of the Policy contains the following Insuring Agreement under

Coverage A:

         SECTION I – COVERAGES

         COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE LIABILITY

         1.        Insuring Agreement

                   a.         We will pay those sums that the insured becomes legally obligated to pay
                              as damages because of “bodily injury” or “property damage” to which this
                              insurance applies. We will have the right and duty to defend the insured
                              against any “suit” seeking those damages. We may at our discretion
                              investigate any claim or “occurrence” and settle any claim or “suit” that
                              may result. But:

                              (1)    The amount we will pay for damages is limited as described in
                                     Section III – Limits of Insurance; and

                              (2)    Our right and duty to defend end when we have used up the
                                     applicable limit of insurance in the payment of judgments or
                                     settlements under Coverage A or B or medical expenses under
                                     Coverage C.

                              No other obligation or liability to pay sums or perform acts or services is
                              covered unless explicitly provided for under Supplementary Payments –
                              Coverages A and B.
                                                      ***
                   b.         This insurance applies to “bodily injury” and “property damage” only if:


{2567/0673: 00396289.DOCX.}                            3

              Case 4:19-cv-00681-GAF Document 1 Filed 08/29/19 Page 3 of 11
                              (1)    The “bodily injury” or “property damage” is caused by an
                                     “occurrence” that takes place in the “coverage territory”

                                                      ***
         12.       Coverage A to the CGL portion of the Policy includes the following exclusion:


                   2.         Exclusions
                   This insurance does not apply to:

                              a.     Expected Or Intended Injury

                                     “Bodily injury” or “property damage” expected or intended from
                                     the standpoint of the insured. This exclusion does not apply to
                                     “bodily injury” resulting from the use of reasonable force to
                                     protect persons or property.

                                                      ***
         13.       Coverage B to the CGL portion of the Policy includes the following Insuring

Agreement:

         COVERAGE B. PERSONAL INJURY AND ADVERTISING INJURY LIABILITY

         1.        Insuring Agreement

                   a.         We will pay those sums that the insured becomes legally obligated to pay
                              as damages because of “personal injury” or “advertising injury” to which
                              this insurance applies. We will have the right and duty to defend the
                              insured against any “suit” seeking those damages. We may at our
                              discretion investigate any claim or offense and settle any claim or “suit”
                              that may result. But:


                              (1) The amount we will pay for damages is limited as described in Section
                                  III – Limits of Insurance; and
                              (2) Our right and duty to defend end when we have used up the
                                  applicable limit of insurance in the payment of judgments or
                                  settlements under Coverage A or B or medical expenses under
                                  Coverage C.
                              No other obligation or liability to pay sums or perform acts or services is
                              covered unless explicitly provided for under Supplementary Payments –
                              Coverages A and B.

{2567/0673: 00396289.DOCX.}                            4

              Case 4:19-cv-00681-GAF Document 1 Filed 08/29/19 Page 4 of 11
                                                     ***
         14.       Coverage C of the CGL portion of the Policy contains the following Insuring

Agreement:

         1.        Insuring Agreement

                   a.         We will pay medical expenses as described below for “bodily injury”
                              caused by an accident:

                              (1)    On premises you own or rent;

                              (2)    On ways next to premises you own or rent; or

                              (3)    Because of your operations;

                              provided that:

                              (1)    The accident takes place in the “coverage territory” and during the
                                     policy period;

                              (2)    The expenses are incurred and reported to us within one year of the
                                     date of the accident; and

                              (3)    The injured person submits to examination, at our expense, by
                                     physicians of our choice as often as we reasonably require.
                                                     ***
         15.       Coverage C of the CGL portion of the Policy contains the following exclusion:


                   2.         Exclusions

                              We will not pay expenses for “bodily injury”:

                                                   ***
                              g.     Coverage A Exclusions

                                     Excluded under Coverage A.
                                                    ***




{2567/0673: 00396289.DOCX.}                            5

              Case 4:19-cv-00681-GAF Document 1 Filed 08/29/19 Page 5 of 11
         16.       The Policy defines an insured to include:


         SECTION II – WHO IS AN INSURED

         1.        If you are designated in the Declarations as:

                   a.         An individual, you and your spouse are insureds, but only with respect to
                              the conduct of a business of which you are the sole owner.

                   b.         A partnership or joint venture, you are an insured. Your members, your
                              partners, and their spouses are also insureds, but only with respect to the
                              conduct of your business.

                   c.         A limited liability company, you are an insured. Your members are also
                              insureds, but only with respect to the conduct of your business. Your
                              managers are insureds, but only with respect to their duties as your
                              managers.

                   d.         An organization other than a partnership, joint venture or limited liability
                              company, you are an insured. Your “executive officers” and directors are
                              insureds, but only with respect to their duties as your officers or directors.
                              Your stockholders are also insureds, but only with respect to their liability
                              as stockholders.

                   e.         A trust, you are an insured. Your trustees are also insureds, but only with
                              respect to their duties as trustees.

         2.        Each of the following is also an insured:

                   a.         Your “employees”, other than either your “executive officers” (if you are
                              an organization other than a partnership, joint venture or limited liability
                              company) or your managers (if you are a limited liability company), but
                              only for acts within the scope of their employment by you or while
                              performing duties related to the conduct of your business, or your
                              “volunteer workers” only while performing duties related to the conduct of
                              your business. However, none of these “employees” or volunteer workers”
                              are insureds for “bodily injury”, “personal injury” or “advertising injury”.

                              (1)    To you, to your partners or members (if you are a partnership or
                                     joint venture), to your members (if you are a limited liability
                                     company), to a co-“employee” while in the course of his or her
                                     employment or performing duties related to the conduct of your
                                     business, or to your other “volunteer workers” while performing
                                     duties related to the conduct of your business;

                                                       ***

{2567/0673: 00396289.DOCX.}                              6

              Case 4:19-cv-00681-GAF Document 1 Filed 08/29/19 Page 6 of 11
         17.       The CGL portion of the Policy includes the following definitions:


         SECTION V – DEFINITIONS

         1.        “Advertisement” means a notice that is broadcast or published to the general
                   public or specific market segments about your goods, products or services for the
                   purpose of attracting customers or supporters.

                   a.         Notices that are published include material placed on the Internet or on
                              similar electronic means of communication; and

                   b.         Regarding websites, only that part of a website that is about your goods,
                              products or services for the purpose of attacking customers or supporters
                              is considered an advertisement.

         2.        “Advertising injury” means injury arising out of one or more of the following
                   offenses:

                   a.         Oral or written publication, in any manner, of material that slanders or
                              libels a person or organization or disparages a person’s or organization’s
                              goods, products or services in your “advertisement”;

                   b.         Oral or written publication, in any manner, of material that violates a
                              person’s right or privacy in your “advertisement”;

                   c.         The use of another’s advertising idea in your “advertisement”; or

                   d.         Infringing upon another’s copyright, “trade dress” or slogan in your
                              “advertisement”.

                                                       ***

         4.        “Bodily injury” means bodily injury, bodily sickness or bodily disease sustained
                   by a person, including death resulting from any of these at any time.

                                                   ***
         14.       “Occurrence” means an accident, including continuous or repeated exposure to
                   substantially the same general harmful conditions.

         15.       “Personal injury” means other than “bodily injury” arising out of one or more of
                   the following offenses:

                   a.         False arrest, detention or imprisonment;

{2567/0673: 00396289.DOCX.}                             7

              Case 4:19-cv-00681-GAF Document 1 Filed 08/29/19 Page 7 of 11
                   b.         Malicious prosecution;

                   c.         The wrongful eviction from, wrongful entry into, or invasion of the right
                              of private occupancy of a room, dwelling or premises that a person
                              occupies, committed by or on behalf of its owners, landlord or lessor;

                   d.         Oral or written publication, in any manner, of material that slanders or
                              libels a person or organization or disparages a person’s or organization’s
                              goods, products or services; or

                   e.         Oral or written publication, in any manner, of material that violates a
                              person’s right of privacy.


                                                            ***

         18.       “Property damage” means:

                   a.         Physical injury to tangible property, including all resulting loss of use of
                              that property. All such loss of use shall be deemed to occur at the time of
                              the physical injury that caused it; or

                   b.         Loss of use of tangible property that is not physically injured. All such
                              loss shall be deemed to occur at the time of the “occurrence” that caused
                              it.

                                                       ***

                                              Underlying Lawsuit


         18.       Wiederholt filed the Underlying Lawsuit against Jones, alleging a claim for

negligence. See Exhibit A.

         19.       Wiederholt alleges that, on October 28, 2017, Jones negligently swung his arms

and legs at Wiederholt, striking him (the “Incident”). See Exhibit A, ¶¶ 3-4. Wiederholt further

alleges that, as a result of Jones’ actions, he suffered injury to his face and head. See Exhibit A,

¶ 5.




{2567/0673: 00396289.DOCX.}                             8

            Case 4:19-cv-00681-GAF Document 1 Filed 08/29/19 Page 8 of 11
                                          Felony Complaint


         20.       On May 4, 2018, the prosecuting attorney of Greene County, Missouri filed a

Felony Complaint, alleging two counts of felony relating to the Incident (the “Felony

Complaint”). A copy of the Felony Complaint is attached hereto as Exhibit C.

         21.       As to Count I of the Felony Complaint, Jones is charged with recklessly causing

“serious physical injury to Officer Teal by pulling away from Officer Teal” and “causing Officer

Teal to fall[.]” Count I of the Felony Complaint also asserts that Officer Teal is a special victim

under Mo. Rev. Stat. § 565.002 because Officer Teal is a law enforcement officer who was

assaulted in the performance of his official duty or as a direct result of such official duty.

         22.       As to Count II of the Felony Complaint, Jones is charged with knowingly causing

physical injury to Wiederholt by striking him.

         23.       The Felony Complaint was supported by a Felony Probable Cause Statement,

which statement was signed by Corporal Christina Flood of the Springfield Police Department. A

copy of the Felony Probable Cause Statement is attached hereto as Exhibit D.

         24.       The Felony Probable Cause Statement provides, in part, that, prior to October 28,

2017, Jones did not know or have any prior dealings with Wiederholt.

         25.       The Felony Probable Cause Statement further provides, in part, that Jones

punched Wiederholt and kicked Wiederholt in the head. As a result of Jones’ actions, Wiederholt

ended up unconscious on the ground.

         26.       The Felony Probably Cause Statement also provides, in part, that after Jones

“assaulted” Wiederholt, he walked away and Officer Teal wrestled Jones to the ground.




{2567/0673: 00396289.DOCX.}                        9

            Case 4:19-cv-00681-GAF Document 1 Filed 08/29/19 Page 9 of 11
                                      DECLARATORY RELIEF


         27.       Plaintiff restates and incorporates by reference herein all allegations contained in

the preceding paragraphs.

         28.       South Street is the named insured under the Policy.

         29.       Unless Jones was a member or employee of South Street at the time of the

Incident, he is not an insured under the Policy.

         30.       However, even if Jones was a member or employee of South Street at the time of

the Incident, he is only an insured under the Policy while acting on behalf of South Street as a

member or employee.

         31.       At the time of the Incident, and during the Accident, Jones was not acting on

behalf of South Street, but rather in his individual capacity. Accordingly, Jones was not an

insured for purposes of the Incident.

         32.        The injuries sustained by Wiederholt, as a result of the Incident, were expected or

intended by Jones.

         33.       The injuries sustained by Wiederholt, as a result of the Incident, were not the

result of an accident but were the result of intentional conduct by Jones.


         WHEREFORE, plaintiff Owners Insurance Company respectfully prays for this Court to

declare the rights and obligations of the parties under the Policy with respect to the Underling

Lawsuit and enter judgment finding and declaring:

         (1)       The provisions of the Policy provide no coverage for the claim asserted by

Wiederholt in the Underlying Lawsuit;

         (2)       Plaintiff has no duty to defend Jones in the Underlying Lawsuit;



{2567/0673: 00396289.DOCX.}                         10

           Case 4:19-cv-00681-GAF Document 1 Filed 08/29/19 Page 10 of 11
         (3)       Plaintiff has no duty to indemnify Jones for any expense or liability he has

incurred or may incur in the Underlying Lawsuit or for any future settlement, judgment, or civil

penalty against Jones in the Underlying Lawsuit, or any other action arising out of the Incident

set forth in Exhibit A; and

         (4)       Plaintiff is entitled to such further relief as the Court deems just and proper under

the circumstances.

                                                 Respectfully Submitted,


                                                 SHAFFER LOMBARDO SHURIN


                                                 /s/ Richard F. Lombardo
                                                 Richard F. Lombardo     MO#29478
                                                 Michael F. Barzee       MO#65764
                                                 2001 Wyandotte Street
                                                 Kansas City, Missouri 64108
                                                 816-931-0500
                                                 816-931-5775 (fax)
                                                 rlombardo@sls-law.com
                                                 mbarzee@sls-law.com
                                                 ATTORNEYS FOR PLAINTIFF




{2567/0673: 00396289.DOCX.}                         11

           Case 4:19-cv-00681-GAF Document 1 Filed 08/29/19 Page 11 of 11
